DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 currently recites “the light collection system is an all-reflecting system”. While this phrasing might convey to a person having ordinary skill in the art that a reflector is performing perfect reflection (i.e. R = 100%), in light of the Specifications the light collection system is understood to be at least embodied as a plurality of mirrors and possible intervening free space.  It appears that Applicant intends for the light collection system to exclude diffractive and refractive elements, perhaps though the metes and bound of “all-reflecting system” would not clearly define the invention in such a way.  Claim 17 recites analogous language.

Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “Abbe number” in claim 12 is used by the claim to mean an optical property of the beamsplitter, the accepted meaning is “an approximate measure of the material's dispersion (change of refractive index versus wavelength).” The term is indefinite because the specification does not clearly redefine the term.  While a prism-shaped optical element may be described by an Abbe number for a material used in the beamsplitters, the disclosure clearly does not perform beamsplitting with a single material but rather via dichroic coatings, for example.  The splitting between visible and LWIR light, for example, would not merely be provided by the ZnS substrate used in the prismatic beamsplitters.  Therefore, in order to clearly define the metes and bounds of the claimed invention, the Abbe number of a substrate material should be distinguished from an Abbe number of an overall structure.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 6-11, 14-15, 17-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pat. N. 5,748,365 to Chen (hereinafter Chen).
Regarding claim 1, Chen discloses a multichannel beamsplitter optical system (Figs. 1-3), comprising: one or more beamsplitters (X-prism beam splitter, Fig. 1 & 3); and one or more integrated wavefront compensators (“radiation from the object plane O (FIG. 1) is first collimated by the primary mirror 60, then passes through the doublet 76”, Figs. 1-2) having curved surfaces to match a wavefront of light received by or transmitted from the optical system (Figs. 1-3).
Regarding claims 2 and 15, Chen discloses the one or more beamsplitters are cube beamsplitters (Figs. 1 & 3).
Regarding claim 6, Chen discloses light received by the beamsplitter optical system is collected from a scene by a light collection system (e.g. primary mirror 60, Fig. 1).
Regarding claims 7 and 17, Chen discloses the light collection system is an all-reflecting system (mirror 60, Fig. 1).
Regarding claims 8 and 18, Chen discloses the light collection system comprises at least a primary mirror directing light to a secondary mirror (mirrors 60 and 70, Fig. 1).
Regarding claims 9 and 19, Chen discloses the light collection system comprises a primary mirror (mirror 112, Fig. 5), a secondary mirror (mirror 114, Fig. 5) receiving light from the primary mirror, a tertiary mirror (mirror 116, Fig. 5) receiving light from the secondary mirror, and a quaternary mirror (mirrors 60 and 70, Fig. 5) receiving light from the tertiary mirror and directing the light through an aperture (aperture 120, Fig. 5) in the primary mirror.
Regarding claims 10 and 20, Chen discloses a beam of light from light collection system is converging (Fig. 1 & 5).
Regarding claims 11 and 21, Chen discloses beams of light exiting the optical system are converging (beams impinging on sensors, Figs. 1 & 5).
Regarding claim 14, Chen discloses a multichannel camera system, comprising: a light collection system for collecting light from a scene (Fig. 5); and a beamsplitter optical system (X-prism beam splitter, Fig. 1 & 3) including one or more beamsplitters (X-prism beam splitter, Fig. 1 & 3) and an input integrated wavefront compensator (“radiation from the object plane O (FIG. 1) is first collimated by the primary mirror 60, then passes through the doublet 76”, Figs. 1-2) having curved surface to match a wavefront of light received from the light collection system (Figs. 1-3 & 5).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-5 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Chen as applied to claim 1 above, and further in view of US Pat. No. 8,326,124 to Kravitz et al. (hereinafter Kravitz).
Regarding claims 3-5 and 16, Chen discloses: a first beamsplitter separates multiple wavelengths of light including visible wavelengths and various ranges of infrared wavelengths (Figs. 1 & 3; col. 3, ln. 5-22).
Chen discloses the claimed invention as cited above though does not explicitly disclose the separates visible and shortwave infrared from mid wave infrared and long wave infrared.
Kravitz discloses separating visible, SWIR, MWIR, LWIR lights with beamsplitters (Fig. 4).
While neither reference discloses the particular claimed arrangement of separating the particular wavelengths in the claimed sequence, the particular sequence is drawn to a modification of prior art that would have been obvious to try among finite solutions.  The results of rearranging the sequence of separating particular wavelengths in a particular order would have been predictable and there would have been a reasonable expectation of success in view of the prior art.
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to separate visible and various IR ranges as taught by Kravitz with the system as disclosed by Chen.  The motivation would have been to capture relevant data/information from the images from one of the bands of the cameras and combine images of differing wavelengths into a single fused image by the vision processor (col. 6, ln. 54-col. 7, ln. 34).


Claim 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Chen as applied to claim 1 above, and further in view of US PG Pub. 2010/0020307 to Kunick (hereinafter Kunick).
Regarding claim 12, Chen discloses the claimed invention as cited above though does not explicitly disclose an Abbe number.

Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide a material with the claimed Abbe number as taught by Kunick with the system as disclosed by Chen.  The motivation would have been to provide a material with the desired transmissibility in visible and LWIR wavelengths and relatively low dispersion ([0036]).
Regarding claim 13, Chen discloses the claimed invention as cited above though does not explicitly disclose the beamsplitters are constructed from zinc sulfide.
Kunick discloses the beamsplitters are constructed from zinc sulfide. (water-clear zinc sulfide, aka Cleartran; [0036]).
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide zinc sulfide beamsplitters as taught by Kunick with the system as disclosed by Chen.  The motivation would have been to provide a material with the desired transmissibility in visible and LWIR wavelengths and relatively low dispersion ([0036]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J STANFORD whose telephone number is (571)270-3337. The examiner can normally be reached 8AM-4PM PST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER STANFORD/Primary Examiner, Art Unit 2872